Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 01/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10793880 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Heather Kissling on 01/25/2022.  

Abstract:
Replace “said” in line 7 with “the”.

Claims:
Claims 11, 13-16 and 18 are allowed.

Claim 11. (Currently amended) A process for the production of frambinone comprising culturing a genetically modified fungal microorganism with a capacity to produce frambinone from tyrosine in a medium comprising tyrosine and a repressor of the path for breaking tyrosine down into tyrosol, p-hydroxyphenylacetaldehyde and/or p-hydroxyphenylacetate, and wherein the repressor is glutamate.

Claims 12 and 17. (Canceled).

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Lee et al. (Heterologous production of raspberry ketone in the wine yeast Saccharomyces cerevisiae via pathway engineering and synthetic enzyme fusion, Microb. Cell Fact. 15:49 (2016) published on 03/04/2016, see IDS) teach a genetically modified S. cerevisiae for the production of raspberry ketone using four heterologous genes, encoding phenylalanine/tyrosine ammonia lyase (PAL/TAL), cinnamate-4-hydroxlase (C4H), coumarate-CoA ligase (4CL) and benzalacetone synthase (BAS) with benzalacetone reductase (BAR) inherently present in said genetically modified S. cerevisiae (see Figures 1 and 5 on pages 3 and 5, respectively and the related discussion under “De novo biosynthesis of raspberry ketone”), the Examiner has found no teaching or suggestion in the prior art directed to a process for the production of frambinone comprising culturing a genetically modified fungal microorganism with a capacity to produce frambinone from tyrosine in a medium comprising tyrosine and a repressor of the path for breaking tyrosine down into tyrosol, p-hydroxyphenylacetaldehyde and/or p-hydroxyphenylacetate, and wherein the repressor is glutamate.  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAE W LEE/
Examiner, Art Unit 1656


	/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656